DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.

Response to Amendment
The amendment filed on 8/8/2022 has been entered. Claim 21 is added.  Claims 1-21 are pending and are under examination in this office action.
The amendment filed on 7/5/2022 has been entered. Claims 4 and 16-17 are amended.  The amendment overcomes the 112(b) rejection.  Therefore, the 112(b) rejection is withdrawn.

Response to Arguments
Applicant's argument, beginning at page 5, filed on 8/8/2022, with respect to 112(a) rejection has been fully considered but is not persuasive.
Applicant made argument that Table 3, paragraph [0045] of the specification shows an as-printed yield strength of greater than 322 megapascals.
In response, claim 1 recites “as printed yield strength of greater than 322 megapascals”.  This includes a range from infinitesimally greater than 322 MPa up to infinity - the claimed range has no upper limit.  However, the specification only includes a single example having an as-printed yield strength of greater than 322 MPa at page 13, [0045].  The rest of the specification does not support for a range of as-printed yield strength having an undefined upper limit, and a single data point in Table 3 is not sufficient to support the entire range.
Similarly, claims 16 and 17 recite “the as printed yield strength is at least 340 MPa” and “the as printed yield strength is at least 360 MPa”.  This includes a range from infinitesimally greater than 340 and 360 MPa up to infinity - the claimed range has no upper limit.  The specification does not support these limitations.

Applicant's argument, beginning at page 6, filed on 8/8/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art does not teach the claimed as printed yield strength of greater than 322 megapascals (MPa).  The yield strength of the composition of the present application shown in Table 3 of the application as filed, is larger than both the average (291.6 MPa) and the largest (322 MPa) yield strengths of the related art.
In response, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.  The prior art teaches substantially identical composition.  The specification does not disclose if the claimed feature of as printed yield strength is affected by the manufacturing process.  Therefore, the claimed as printed yield strength of greater than 322 megapascals is expected to be present, absent concrete evidence to the contrary.
Applicant made argument that Applicant has provided the Office with the unexpected results of the present disclosure (Table 3) and compared those results to the results of the related art (Table 4). None of the as printed yield strengths of the related art, shown in Table 4, are greater than 322 megapascals, and, in fact, the average of the as-printed yield strengths of the related art alloys is far less than 322 megapascals. Thus, the as printed yield strength of greater than 322 megapascals is an unexpected result given the ranges of the Blumenau, Yoshida, and Li references shown in Table 4 of the as-filed specification.
In response, a showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), MPEP 712.06(d).  Table 3 only lists one sample (Example I) with a single composition.  Table 4 only lists the property of one AA4066 alloy. There is no data to cover the entire claimed composition range, e.g., 0-5% of Mg, 0.5-4% of Si, and 0.2-5% of Co.  It is not known if any alloy with a composition outside the claimed ranges will have the same properties.  Therefore, criticality is not established; and the prima face case of obviousness exists over the prior art that teaches overlapping composition.

Claim Objections
Claim 1 is objected to because of the following informalities: the recited “wherein the composition has an as printed yield strength” should be --wherein the alloy has an as printed yield strength--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the composition has an as printed yield strength of greater than 322 megapascals”.  This includes a range from greater than 322 up to infinity - the claimed range has no upper limit.  However, the specification only includes a single example having an as-printed yield strength of greater than 322 MPa at page 13, [0045].  The rest of the specification does not support for a range of as-printed yield strength having an undefined upper limit, and a single data point in Table 3 is not sufficient to support the entire range. The specification does not disclose this feature.  
Claims 2-20 are rejected likewise as depending on claim 1.
Similarly, claims 16 and 17 recite “the as printed yield strength is at least 340 MPa” and “the as printed yield strength is at least 360 MPa”.  This includes a range from infinitesimally greater than 340 and 360 MPa up to infinity - the claimed range has no upper limit.  The specification does not support these limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Blumenau et al (US20170198152 A1), hereinafter “Blumenau”, Yoshida et al (US 20170069403 A1), hereinafter “Yoshida”, or Li et al (US 20080175750 A1), hereinafter “Li”.
Regarding claim 1, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 1
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
Blumenau, Yoshida, or Li does not teach the claimed as printed yield strength of greater than 322 megapascals (MPa).  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.  The prior art teaches substantially identical composition.  The specification does not disclose if the claimed feature of as printed yield strength is affected by the manufacturing process.  Therefore, the claimed as printed yield strength of greater than 322 megapascals is expected to be present, absent concrete evidence to the contrary.

Regarding claim 2, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 2
Blumenau[0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
1-5
0.2-7
0.1-1.0
0.2 and 30 
Si
1-3
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-1
max. 0.4
0-0.50 
less than 1 
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 3, Blumenau [0008-0018], Yoshida [0029-0039], and Li [0015] teach the composition comprises Ni, Ti, Zn, Zr, and Mn.

Regarding claim 4, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 4
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Ti
at least 0.05
0.05-0.4
0-0.100 
0.2 and 15 
Zr
at least 0.05
0.05-0.4
0-0.50 
0.8 and 40 
Mn
up to 1
0.2-2
0-1.00 
0.2 and 5
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 5, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 5
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Ni
up to 5
0.05-2
0-0.50 
0.2 and 10
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 6, Blumenau and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 6
Blumenau [0008-0018]
Li [0015]
Mg
0-5
0.2-7
0.2 and 30 
Si
0.5-4
0.1-15
0.2-40 
Co
0.2-5
max. 0.4
less than 1 
Ni
1 to 5
0.05-2
0.2 and 10
Al
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 7, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 7
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Ti
up to 0.5
0.05-2
0-0.50 
0.2 and 10
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 8, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 8
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Ti
0.05 to 0.5
0.05-2
0-0.50 
0.2 and 10
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 9, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 9
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Zn
up to 2
max. 0.1
impurity
0.2 and 15 
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 10, Blumenau and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 10
Blumenau [0008-0018]
Li [0015]
Mg
0-5
0.2-7
0.2 and 30 
Si
0.5-4
0.1-15
0.2-40 
Co
0.2-5
max. 0.4
less than 1 
Zn
0.1 to 2
max. 0.1
0.2 and 15 
Al
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 11, Blumenau and Yoshida teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 11
Blumenau [0008-0018]
Yoshida [0029-0039]
Mg
0-5
0.2-7
0.1-1.0
Si
0.5-4
0.1-15
0.1-1.20 
Co
0.2-5
max. 0.4
0-0.50 
Zr
up to 0.5
0.05-0.4
0-0.50 
Al
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 12, Blumenau and Yoshida teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 12
Blumenau [0008-0018]
Yoshida [0029-0039]
Mg
0-5
0.2-7
0.1-1.0
Si
0.5-4
0.1-15
0.1-1.20 
Co
0.2-5
max. 0.4
0-0.50 
Zr
0.05 to 0.5
0.05-0.4
0-0.50 
Al
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 13, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 13
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Mn
up to 1
0.2-2
0-1.00 
0.2 and 5
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 14, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 14
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Mn
0.2 to 1
0.2-2
0-1.00 
0.2 and 5
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claim 15, since Blumenau, Yoshida and Li are silent about the specific concentration of the impurities, one of ordinary skill would understand that the impurities in the aluminum alloys of Blumenau, Yoshida, and Li are minimal or near zero percent, overlapping the claimed up to 0.1%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Regarding claims 16-17, Blumenau, Yoshida, or Li does not teach the claimed as built yield strength of greater than 340 and 360 megapascals (MPa), respectively.  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.  The prior art teaches substantially identical composition.  The specification does not disclose if the claimed feature of as printed yield strength is affected by the manufacturing process.  Therefore, the claimed as built yield strength of greater than 340 and 360 megapascals are expected to be present, absent concrete evidence to the contrary.

Regarding claims 18-20, Blumenau, Yoshida, or Li does not teach the claimed elongation of about 3%, about 6%, and about 8%, respectively.  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.  The prior art teaches substantially identical composition.  The specification does not disclose if the claimed feature of as printed yield strength is affected by the manufacturing process.  Therefore, the claimed elongation of about 3%, about 6%, and about 8% are expected to be present, absent concrete evidence to the contrary.

Regarding claim 21, Blumenau, Yoshida, and Li teach aluminum alloy having chemical composition overlapping the claimed ranges:
Element
Claim 1
Blumenau [0008-0018]
Yoshida [0029-0039]
Li [0015]
Mg
0-5
0.2-7
0.1-1.0
0.2 and 30 
Si
0.5-4
0.1-15
0.1-1.20 
0.2-40 
Co
0.2-5
max. 0.4
0-0.50 
less than 1 
Ti
0.05-0.3
0.05-2
0-0.50 
0.2 and 10
Zn
0.05-0.3
max. 0.1
impurity
0.2 and 15 
Zr
0.1-0.5
0.05-0.4
0-0.50 

Mn
0.3-0.8
0.2-2
0-1.00 
0.2 and 5
Al
balance
balance
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).
Blumenau, Yoshida, or Li does not teach the claimed as printed yield strength of greater than 322 megapascals (MPa).  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.  The prior art teaches substantially identical composition.  The specification does not disclose if the claimed feature of as printed yield strength is affected by the manufacturing process.  Therefore, the claimed as printed yield strength of greater than 322 megapascals is expected to be present, absent concrete evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762